Case 1:11-cv-02122-SJ-RLM Document 675 Filed 03/19/19 Page 1 of 7 PageID #: 45113



                                   UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------X
  JEAN ROBERT SAINT-JEAN, EDITH SAINT- :
  JEAN, FELEX SAINTIL, YANICK SAINTIL,                          :
  LINDA COMMODORE, BEVERLEY SMALL, :                              Hon. Sterling Johnson, Jr.
  JEANETTE SMALL, AND FELIPE HOWELL, :
                                                                :
                                      Plaintiffs,               :
                                                                : Case No. 11-cv-02122 (SJ) (RLM)
                              -v-                               :
                                                                :
  EMIGRANT MORTGAGE COMPANY AND                                 :
  EMIGRANT BANK,                                                :    DEFENDANTS’ PROPOSED
                                                                :    SPECIAL VERDICT FORM
                                      Defendants.               :
                                                                :
  -------------------------------------------------------------X


         Defendants, by and through their undersigned counsel, submit the attached Proposed

  Special Verdict Form.

         Defendants reserve the right to modify, amend or supplement their Proposed Special

  Verdict Form based on the Court’s rulings and the parties’ motions in limine, evidence presented

  at trial and in accordance with the rules and practices of the Court.



    Dated: March 19, 2019                               Respectfully submitted,
           New York, New York
                                                        /s/ Bettina B. Plevan
   Richard H. Klapper                                   Bettina B. Plevan
   Matthew A. Schwartz                                  Evandro C. Gigante
   SULLIVAN & CROMWELL LLP                              Harris M. Mufson
   125 Broad Street                                     PROSKAUER ROSE LLP
   New York, NY 10004                                   11 Times Square
   (212) 558-4000                                       New York, NY 10036
                                                        (212) 969-3000

                                    Attorneys for Defendants
                          Emigrant Mortgage Company and Emigrant Bank
Case 1:11-cv-02122-SJ-RLM Document 675 Filed 03/19/19 Page 2 of 7 PageID #: 45114



                                   SPECIAL VERDICT FORM

                                        INTRODUCTION

  In Phase One of your deliberations, you are to determine whether Plaintiffs have proven by a
  preponderance of the credible evidence that the loans that they received from Emigrant Bank
  and/or Emigrant Mortgage Company caused them any actual or nominal compensatory damages.
  After you complete Phase One of this Special Verdict Form, please sign and return the form to
  the Court. The case will then proceed to Phase Two.

  In Phase Two, you are to determine whether Yanick and Felex Saintil have proven by a
  preponderance of the credible evidence that Emigrant Bank and/or Emigrant Mortgage Company
  acted with willful or wanton negligence or recklessness or that Emigrant acted with a conscious
  or reckless disregard of the Saintils’ civil rights. After you complete Phase Two of this Special
  Verdict Form, please sign and return the form to the Court. If you answer “yes” to either of the
  questions in Phase Two, the case will then proceed to Phase Three.

  In Phase Three, you are to determine what amount of punitive damages, if any, you award
  Yanick and Felex Saintil.




                                                  1
Case 1:11-cv-02122-SJ-RLM Document 675 Filed 03/19/19 Page 3 of 7 PageID #: 45115



          PHASE ONE: ACTUAL OR NOMINAL COMPENSATORY DAMAGES

  Jean Robert and Edith Saint-Jean

     1. What amount of compensatory damages, if any, did Jean Robert and Edith Saint-Jean
        prove by a preponderance of the credible evidence that they suffered as a result of the
        loan that they received from Emigrant Bank and/or Emigrant Mortgage Company? If
        you find Jean Robert and Edith Saint-Jean have not proven by a preponderance of the
        credible evidence that the loan caused them any compensatory damages, please enter
        “ZERO.”

                $_________________

        If you award Jean Robert and Edith Saint-Jean ZERO damages, you must answer
        Question 2, otherwise, you must skip to Question 3.

     2. Please enter the amount of nominal damages you award Jean Robert and Edith Saint-Jean
        (not to exceed a token sum, usually of $1):

                $ _______________

  Yanick and Felex Saintil

     3. What amount of compensatory damages, if any, did Yanick and Felex Saintil prove by a
        preponderance of the credible evidence that they suffered as a result of the loan that they
        received from Emigrant Bank and/or Emigrant Mortgage Company? If you find Yanick
        and Felex Saintil have not proven by a preponderance of the credible evidence that the
        loan caused them any compensatory damages, please enter “ZERO.”

                $_________________

        If you award Yanick and Felex Saintil ZERO damages, you must answer Question 4,
        otherwise, you must skip to Question 5.

     4. Please enter the amount of nominal damages you award Yanick and Felex Saintil (not to
        exceed a token sum, usually of $1):

                $ _______________


  Beverley and Jeanette Small

     5. What amount of compensatory damages, if any, did Beverley and Jeanette Small prove
        by a preponderance of the credible evidence that they suffered as a result of the loan that
        they received from Emigrant Bank and/or Emigrant Mortgage Company? If you find

                                                  2
Case 1:11-cv-02122-SJ-RLM Document 675 Filed 03/19/19 Page 4 of 7 PageID #: 45116



        Beverley and Jeanette Small have not proven by a preponderance of the credible evidence
        that the loan caused them any compensatory damages, please enter “ZERO.”

                  $_________________

        If you award Beverley and Jeanette Small ZERO damages, you must answer Question
        6, otherwise, you must skip to Question 7.

     6. Please enter the amount of nominal damages you award Beverley and Jeanette Small (not
        to exceed a token sum, usually of $1):

                  $ _______________


  Linda Commodore

     7. What amount of compensatory damages, if any, did Linda Commodore prove by a
        preponderance of the credible evidence that she suffered as a result of the loan that she
        received from Emigrant Bank and/or Emigrant Mortgage Company? If you find Linda
        Commodore has not proven by a preponderance of the credible evidence that the loan
        caused her any compensatory damages, please enter “ZERO.”

                  $_________________


        If you award Linda Commodore ZERO damages, you must answer Question 8,
        otherwise, you must skip to Question 9.

     8. Please enter the amount of nominal damages you award Linda Commodore (not to
        exceed a token sum, usually of $1):

                  $ _______________


  Felipe Howell

     9. What amount of compensatory damages, if any, did Felipe Howell prove by a
        preponderance of the credible evidence that he suffered as a result of the loan that he
        received from Emigrant Bank and/or Emigrant Mortgage Company? If you find Felipe
        Howell has not proven by a preponderance of the credible evidence that the loan caused
        him any compensatory damages, please enter “ZERO.”

                  $_________________

        If you award Felipe Howell ZERO damages, you must answer Question 10, otherwise,
        you must sign the form and return it to the Court.
                                                 3
Case 1:11-cv-02122-SJ-RLM Document 675 Filed 03/19/19 Page 5 of 7 PageID #: 45117




     10. Please enter the amount of nominal damages you award Felipe Howell (not to exceed a
         token sum, usually of $1):

                $ _______________


  Your deliberations regarding Phase One are complete.


  The Foreperson should sign and date the verdict form below and report to the Court.


  Dated this ____ day of ______________, 2019


  ________________________________________
  Foreperson




                                                4
Case 1:11-cv-02122-SJ-RLM Document 675 Filed 03/19/19 Page 6 of 7 PageID #: 45118



                   PHASE TWO: LIABILITY FOR PUNITIVE DAMAGES

     1. Do you find that Emigrant Bank and/or Emigrant Mortgage Company acted with willful
        or wanton negligence or recklessness or that Emigrant acted with a conscious or reckless
        disregard of the Saintils’ civil rights?

         Yes _________________

         No _________________



  Your deliberations regarding Phase Two are complete.


  The Foreperson should sign and date the verdict form below and report to the Court.


  Dated this ____ day of ______________, 2019


  ________________________________________
  Foreperson




                                                5
Case 1:11-cv-02122-SJ-RLM Document 675 Filed 03/19/19 Page 7 of 7 PageID #: 45119



                    PHASE THREE: AWARD OF PUNITIVE DAMAGES

     1. What amount of punitive damages, if any, do you award to Felex and Yanick Saintil
        against Emigrant Bank and Emigrant Mortgage Company?

         $_________________



  Your deliberations regarding Phase Three are complete.


  The Foreperson should sign and date the verdict form below and report to the Court.


  Dated this ____ day of ______________, 2019


  ________________________________________
  Foreperson




                                                6
